Citation Nr: 1045916	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-40 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1945 to December 
1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran's claims file is now in the jurisdiction of the 
Detroit, Michigan RO.

In May 2010, the Veteran appeared at a hearing before a Rating 
Veterans Service Representative at the RO.  In October 2010, the 
Veteran appeared at a hearing before the undersigned Acting 
Veterans Law Judge.  Transcripts of these hearings are in the 
record.

The issues of entitlement to service connection for a 
brain tumor, residuals of the removal of a growth on the 
trachea, kidney cancer, and prostate cancer have been 
raised by the Veteran's February 2008 notice of 
disagreement.  Additionally, a November 2010 letter from 
the Veteran's representative, which is accompanied by 
letters from two private physicians, appears to raise 
claims of service connection for hearing loss and 
tinnitus.  These claims have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these claims, and 
they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent and credible evidence showing the Veteran 
began experiencing headaches while in the military and that he 
has continued to experience headaches since his discharge from 
service.

CONCLUSION OF LAW

Service connection for headaches is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Inasmuch as the determination below 
constitutes a full grant of the claim, there is no reason to 
belabor the impact of the VCAA on this matter, since any error in 
notice content or timing or in the duty to assist is harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  
Accordingly, the Board will address the merits of the claim.  

II.  Entitlement to Service Connection for Headaches

The Veteran contends that he began experiencing headaches while 
in the military and that he has continued to experience them 
since his discharge from service.  After reviewing the relevant 
medical and other evidence of record, the Board finds that the 
evidence supports his claim for service connection.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).
To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002)).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to 
establish a showing of chronic disease in service, or within a 
presumptive period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was 'noted' during service; (2) there is 
post service evidence of the same symptomatology; and (3) there 
is medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post service 
symptomatology.  Savage, 10 Vet. App. at 495.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  All reasonable doubt is resolved in the Veteran's favor.  
38 C.F.R. § 3.102.  

In February 2007, the National Personnel Records Center (NPRC), a 
military records repository, indicated the Veteran's service 
treatment records (STRs) were destroyed in the 1973 fire there.  
When STRs are lost or missing, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the doubt 
rule, to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement for any service 
connection claim, which is proof he has the claimed disability - 
namely, headaches.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Private treatment records dated from September 1995 to 
March 2010 from various private physicians provide diagnoses of 
headaches.  Further, the February 2010 VA compensation examiner 
diagnosed the Veteran with chronic tension headaches.  This 
evidence clearly shows that the Veteran has a current disability 
of headaches.  See Degmetich v. Brown, 8 Vet. App. 208 (1995), 
aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that VA 
compensation may be awarded to an applicant who has disability 
existing on the date of the application, not for past 
disability); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (further clarifying that the requirement of current 
disability is satisfied when the claimant has the disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of the claim).

As noted above, the Veteran's STRs were destroyed in the 1973 
fire at the NPRC.  Consequently, the only STR available is the 
report of his discharge examination from November 1946, which 
does not contain any references to complaints, treatment or 
diagnoses of headaches while the Veteran was in the military.  

The Veteran's DD Form 214 reflects that his military occupational 
specialty was Carpenter General.  It also indicates that he 
received the Asiatic Pacific Campaign Medal and the Philippine 
Independence Ribbon and that he served in the Asiatic Pacific 
Theater.

Statements and testimony from the Veteran consistently report 
that while he was stationed in the Philippines his main duty was 
breaking down old buildings and constructing new ones using jack 
hammers and other noisy construction equipment.  He has alleged 
that his headaches began while he was completing this work.  He 
sought treatment at the infirmary and was provided with glasses; 
however, the glasses did not help his headaches.  

Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); see Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005) (noting that a veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing and witnessing events in service).  Hence, the 
Veteran is competent to report about what he experienced during 
service and he has consistently reported that his headaches began 
while he was in the Philippines as a result of his construction 
work.  His statements are consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a).  Thus, the Board finds his 
statements and testimony to be both competent and credible.  
Based on the above evidence, the Board resolves reasonable doubt 
on the matter of incurrence in service and concludes that the 
Veteran experienced headaches in service.  

As the evidence sufficiently establishes elements of a current 
disability and an event in service, the determinative issue is 
whether the Veteran's headaches are attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  As will 
be explained below, the Board concludes based on the chronicity 
and continuity of the Veteran's headaches since service, that his 
current headaches are related to his military service.  

Private treatment records dated in March 1965 from Dr. L. note 
the Veteran complained of having headaches for 10 years, 
beginning in 1955.  Dr. L. stated the Veteran reported that he 
first experienced headaches in 1945, while still in the service. 

The Veteran has reported that he has continuously experienced 
headaches since his service.  He has indicated that while he 
sought treatment over the years for his symptoms and was 
prescribed medicine, most of the physicians who he saw have since 
retired or passed away and he was unable to secure records of his 
treatment with these physicians.

In total, the Veteran submitted thirteen lay statements attesting 
to the fact he has suffered from "horrible" headaches since his 
service in the military.  The record includes statements from his 
siblings who knew him during his service and since service and 
attested that they have witnessed him experiencing headaches 
since service.  His spouse, who met the Veteran within two years 
of his discharge from service, has stated that she has known him 
to have these headaches since she met him.  She has testified 
that she has always known him to take medication for these 
headaches and that he has continuously sought treatment for them.  
She noted that the headaches have gotten worse over the years.  
Other lay statements include those from family and neighbors who 
have known the Veteran for periods of time that vary from prior 
to, during, and since service to those who have known him within 
the last twenty-five years.  All of these lay witnesses attest 
that for the entire time they have known the Veteran since 
service they have been aware that he experiences headaches that 
have often prevented him from attending various functions.  

The Veteran is competent, even as a layman, to attest to having 
experienced chronic headaches during the many years since his 
discharge from service in December 1946, and even prior to the 
initial diagnosis of headaches in 1965.  See Washington v. 
Nicholson, 19 Vet. App. 363 (2005).  The Veteran's friends and 
family are also competent to provide evidence regarding their 
observations of the Veteran during the years and their observable 
knowledge that he has experienced headaches.  Moreover, there is 
no inherent reason to doubt or question the credibility of his 
lay testimony or that of his friends and family.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")). 

These lay statements are also sufficiently supported by medical 
evidence of record.  The Veteran submitted private treatment 
records showing treatment for chronic headaches in March 1965 and 
then fairly consistently from September 1995 to March 2010.  

Most importantly, March and November 2010 letters from Dr. D.M., 
one of the Veteran's private physicians who has treated him for 
chronic headaches since 1996, unequivocally state that the 
headaches started "when he was in the army in 1945 and they have 
not let up."  He noted that the Veteran had been treated for 
years between service and when he began treating the Veteran.  He 
specifically opined that it is "at least as likely as not that 
it is service related."  In November 2010, Dr. D.M. reiterated 
his opinion that the Veteran's "headaches . . . are service 
related based on his history."  Thus, it appears that Dr. D.M.'s 
opinions are based on the Veteran's reported history regarding 
his headaches.  In Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was based on 
a history given by the Veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report not 
credible only if the Board rejects the statements of the Veteran 
as lacking credibility.  As noted above, the Board finds the 
Veteran's history to be credible; hence, Dr. D.M.'s opinion 
sufficiently supports a conclusion that the Veteran's current 
headaches are related to his service.

After considering all of the lay and medical evidence of record, 
the Board concludes that the evidence sufficiently establishes 
the Veteran has experienced a continuity of symptomatology of 
headaches that is related to the headaches he experienced during 
his military service.  Hence, the Board resolves any reasonable 
doubt in the Veteran's favor and concludes that service 
connection for headaches is warranted.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


ORDER

Service connection for headaches is granted.



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


